--------------------------------------------------------------------------------


Exhibit 10.2


SEPARATION AGREEMENT AND RELEASE


* * * * *


SEPARATION AGREEMENT AND RELEASE dated as of April 6, 2007 (the “Agreement”) by
and between Mrs. Mary Passalaqua, an individual currently having an office
located at 7325 Oswego Road, Suite D, Liverpool, New York, 13090 (hereinafter,
the “Executive”), and Tia V, Inc., a Delaware corporation, currently having its
principal place of business located at 7325 Oswego Road, Suite D, Liverpool, New
York, 13090 (hereinafter, the “Company”). Each of the Executive and the Company
is, unless otherwise specifically identified, a “Party” and, collectively, the
“Parties”). This Agreement is expressly for the benefit of the Parties and
certain “Company Releasees,” each as respectively defined in Section 5 below.


R E C I T A L S:


WHEREAS, the Executive has served as the Company’s sole officer, director,
principal and employee since inception;


WHEREAS, on April 6, 2007, the Executive ceased working for the Company
(hereinafter, the “Cessation Date”); and


WHEREAS, the Executive desires to separate from the Company, cede control and to
settle fully and finally all differences, disputes and claims she may have
against the Company and others including, but not limited to, those differences,
disputes and claims based upon, arising out of, or relating to the Executive’s
employment relationship with Company and the cessation thereof.


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, it is hereby agreed by and between the Parties as follows:


1.   Mutual Agreement to Terminate Relationship; Executive’s Resignation.
Company and the Executive mutually desire to terminate Executive’s relationship
with the Company, effective as of the Cessation Date. Further, and in connection
with the termination of her relationship with the Company, the Executive shall
resign all of her positions with the Company, namely her positions as a director
of the Company and her official positions as President, Secretary and Treasurer
of the Company, she having no other positions with the Company. Concurrently
with the execution and delivery of this Agreement by the Parties, the Executive
shall execute and deliver to Company a letter of resignation effective as of the
Cessation Date (hereinafter, the “Executive’s Resignation Letter”). The
Executive’s Resignation Letter shall be substantially in the form annexed hereto
as Exhibit A.

1

--------------------------------------------------------------------------------



2.   Separation Consideration; Method of Delivery.


(a)   The Company agrees to pay to the Executive Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) in the form of a non-negotiable promissory note as
annexed hereto as Exhibit B (hereinafter, the “Executive Note”)


(b)   The Company shall deliver the Executive Note to the Executive’s counsel,
Hodgson Russ, LLP (hereinafter, the “Escrow Agent”) on the Cessation Date,
subject to the terms and conditions of a separate escrow agreement by and among
the Company, the Executive and the Escrow Agent dated as of the Cessation Date,
substantially in the form annexed hereto as Exhibit B (hereinafter, the “Note
Escrow Agreement”).


3.   No Filings. The Executive represents that up to and including the date of
execution of this Agreement, she has not filed any action, claim, charge, or
complaint against Company or any other Company Releasee identified in Section 5
below, with any local, state, or federal agency, self-regulatory organization
("SRO"), or court and that she will not make such a filing at any time hereafter
based upon any events or omissions occurring prior to and up to the date of
execution of this Agreement. In the event that any agency or court assumes
jurisdiction of any lawsuit, claim, charge or complaint, or purports to bring
any legal or regulatory proceedings against Company or any other Company
Releasee identified in Section 5 below on the Executive’s behalf, she promptly
will request that the agency, SRO, or court withdraw from or dismiss the
lawsuit, claim, charge, or complaint with prejudice. Notwithstanding the
foregoing provisions of this Section 3 to the contrary, the Executive expressly
retains any and all rights that she may have: (a) to file and commence an action
for indemnification arising under the Company’s certificate of incorporation or
by-laws (collectively, “Indemnification Clam”); provided, however, that such
right shall not apply to any Indemnification Claim which is the basis or a part
of a claim of the Company against the Executive under the Securities Exchange
Agreement (as hereinafter defined in Section 5); (b) to file and commence an
action to enforce payment of the Executive Note; and (c) to enforce any of her
rights under the Securities Exchange Agreement (as hereinafter defined in
Section 5) including any claims for indemnification thereunder to the extent in
good faith she believes she is entitled thereto.
 
4.   Covenant Not to Sue. In consideration for the promises set forth in this
Agreement, the Executive covenants that she will not file, participate in, or
instigate the filing of any lawsuits, complaints or charges by herself or by any
other person or party in any state or federal court or any proceedings before
any local, state, or federal agency, or SRO, except as required by law, claiming
that Company or any other Company Releasee identified in Section 5 below has
violated any law or obligation, including, but not limited to, any claims that
have been made or that could have been made, based upon events or omissions
occurring prior to and including the effective date of this Agreement.
Notwithstanding the foregoing provisions of this Section 4 to the contrary, the
Executive expressly retains any and all rights that she may have: (a) to file
and commence an action for an Indemnification Claim; provided, however, that
such right shall not apply to any Indemnification Claim which is the basis or a
part of a claim of the Company against the Executive under the Securities
Exchange Agreement (as hereinafter defined in Section 5); (b) to sue to enforce
payment of the Executive Note, and (c) to sue to enforce any of her rights under
the Securities Exchange Agreement (as hereinafter defined in Section 5)
including any claims for indemnification thereunder to the extent in good faith
she believes she is entitled thereto.


5.   Executive Release.


Subject to Company’s obligations in this Agreement or anything to the contrary
stated herein, in consideration for the promises set forth in this Agreement,
the Executive does hereby - for herself and for her heirs, representatives,
attorneys, executors, administrators, successors, and assigns - release, acquit,
and forever discharge Company and all of its affiliates, subsidiaries and
divisions, and their respective stockholders, officers, directors, partners,
servants, agents, employees, representatives, attorneys, employee welfare and
retirement plans and the respective plan administrators and fiduciaries, past,
present, and future, all persons acting under, by, through, or in concert with
any of them, and each of them (all of whom are hereinafter referred to as the
"Company Releasees"), from any and all actions, causes of action, grievances,
obligations, costs, expenses, damages, losses, claims, liabilities, suits,
debts, demands, and benefits (including attorneys' fees and costs actually
incurred), of whatever character, in law or in equity, known or unknown,
suspected or unsuspected, matured or unmatured, of any kind or nature
whatsoever, based on any act, omission, event, occurrence, or nonoccurrence from
the beginning of time to and including the effective date of this Agreement,
including but not limited to any claims or causes of action arising out of or in
any way relating to the Executive’s employment relationship with Company or any
other Company Releasee. The Executive agrees that this release of claims
includes, but is not limited to, claims for breach of any implied or express
contract or covenant; claims for promissory estoppel; claims of entitlement to
any pay (other than the Separation Consideration promised in Section 2); claims
of wrongful denial of insurance and employee benefits, or any claims for
wrongful termination, public policy violations, defamation, invasion of privacy,
fraud, misrepresentation, unfair business practices, emotional distress or other
common law or tort matters; claims of harassment, retaliation or discrimination
under federal, state, or local law; claims based on any federal, state or other
governmental statute, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act, as amended, the Age Discrimination in
Employment Act of 1967, the Older Worker Benefit Protection Act, the National
Labor Relations Act, the Occupational Safety Health Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act of 1974, New York State Wage and Hour Laws, the New York
Occupational Safety and Health Laws, the New York Equal Pay Law, the New York
Human Rights Law, the New York Civil Rights Act, the New York City Human Rights
Act, and the New York City Administrative Code - Title 8. It is expressly
understood by the Executive that among the various rights and claims being
waived by the Executive in this Agreement are those arising under the Age
Discrimination in Employment Act of 1967 (29 U.S.C. sec. 621, et seq.), as
amended. Executive’s release of Company under this Section 5 shall not apply to
any claims of Executive under: (a) the Company’s certificate of incorporation or
by-laws for an Indemnification Claim; provided, however, that such right shall
not apply to any Indemnification Claim which is the basis or a part of a claim
of the Company against the Executive under the Securities Exchange Agreement (as
hereinafter defined); (b) the Executive Note, and (c) that certain Securities
Exchange Agreement by and among the Executive, the Company and Vidatech kft
dated as of March 16, 2007 (hereinafter, the “Securities Exchange Agreement”)
including any claims for indemnification thereunder to the extent in good faith
she believes she is entitled thereto.

2

--------------------------------------------------------------------------------



6.   Mutual Non-Disparagement.


  (a)   The Executive agrees that she will not make any disparaging or
defamatory statements, either orally or in writing (and, for the purposes of
this Agreement, the term “writing” includes, but is not limited to electronic
communications), to any third party concerning Company (including, but not
limited to the Company Releasees identified in Section 5 above), concerning its
or their officers, directors, employees or agents, or concerning its or their
services, products, offerings, quantitative or other research, or methods of
communicating such services, products or offerings, or its or their method of
doing business, or employment practices. The Executive agrees that she will
direct her immediate family members and representatives not to make any
disparaging or defamatory statements, either orally or in writing, to any third
party concerning Company or any other Company Releasee, concerning its or their
officers, directors, employees or agents, or concerning its or their services,
products, quantitative or other research, or methods of doing business. Nothing
herein shall preclude the Executive from cooperating in a truthful manner with
any governmental agency or self-regulatory agency (SRO), in an investigation or
review by such agency, or testifying in a court of law or other proceeding if
compelled or requested to testify as a witness in a proceeding in which Company,
or any other Company Releasee, or Executive is a subject of the investigation,
review, or proceeding.

3

--------------------------------------------------------------------------------



(b)   Company agrees that it will direct Mr. Victor Rozsnyay not to make any
disparaging or defamatory statements, either orally or in writing, to any third
party concerning the Executive including, but not limited to, any statements
related to the Executive’s performance during the Executive’s tenure at Company.
Nothing herein shall preclude Company, its corporate affiliates, or their
respective officers, directors, employees or agents from cooperating in a
truthful manner with any governmental agency or self-regulatory agency (SRO), in
an investigation or review by such agency, or testifying in a court of law or
other proceeding if compelled or requested to testify as a witness in a
proceeding in which Company, or any Company Releasee, or Executive is a subject
of the investigation, review, or proceeding.


7.   Knowing and Voluntary Agreement. The Executive understands and agrees that
she:



 
(h)
has had a reasonable time within which to consider this Agreement before
executing it;




 
(i)
has carefully read and fully understands all of the provisions of this
Agreement;




 
(j)
is, through this Agreement, releasing Company and the other Company Releasees
from any and all claims she may have against Company and the other Company
Releasees (other than claims arising under the Executive Note and the Securities
Exchange Agreement), as stated herein but not after this Agreement is executed
by the Executive, including claims under the Age Discrimination in Employment
Act of 1967;




 
(k)
knowingly and voluntarily agrees to all of the terms set forth in this Agreement
in exchange for consideration that is more valuable than what Executive is
already entitled to;




 
(l)
knowingly and voluntarily intends to be legally bound by the same;




 
(m)
was advised, and hereby is advised in writing, to consider the terms of this
Agreement and consult with an attorney of her respective choice prior to
executing this Agreement;




 
(n)
has had twenty-one (21) days to consider this Agreement before signing it (the
“Consideration Period”), and has seven (7) days after signing this Agreement to
revoke her signature (the “Revocation Period”). Revocation can be made by
delivering written notice of revocation to: Sierchio Greco & Greco, LLP, 720
Fifth Avenue, Suite 1301, New York, New York 10019; Att: Joseph Sierchio, Esq.
For this revocation to be effective, written notice must be received by Joseph
Sierchio, Esq. no later than the close of business on the seventh (7th) calendar
day after the Executive signs this Agreement. If the Executive revokes this
Agreement, it shall not be effective or enforceable and the Executive will not
receive the benefits provided herein.



8.   Executive Representations and Warranties. The Executive represents,
warrants and covenants to the Company that:

4

--------------------------------------------------------------------------------




(a)
The Executive has the requisite power, authority and legal capacity to execute
and deliver this Agreement, to perform all of her obligations hereunder and to
undertake all actions required of the Executive hereunder; and all necessary
approvals of third parties with respect to such matters have been given or
obtained.

 

(b)
This Agreement has been duly executed and delivered by the Executive and
constitutes a valid and legally binding obligation of the Executive, enforceable
against the Executive, in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity. The entering into of this
Agreement and the transactions contemplated hereby will not result in a
violation of any of the terms or provisions of any law applicable to the
Executive, or any agreement to which the Executive is a party or by which she is
bound.

 

(c)
The Executive is acquiring the Executive Note as principal for her own account
for investment purposes only and not with a view to or for distributing or
reselling the Executive Note or any part thereof or interest therein.

 

(d)
The Executive either alone or together with her representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating and assessing the merits and risks of the
prospective investment in the Executive Note, and has so evaluated the merits
and risks of such investment and has determined that the Executive Note is
suitable for investment for her.

 

(e)
The Executive acknowledges that her acquisition of the Executive Note is a
highly speculative investment, involving a high degree of risk and the Executive
is able to bear the economic risk of an investment in the Executive notes; and,
at the present time, is able to afford a complete loss of such investment.

 

(f)
The execution, delivery, and performance of this Agreement by Executive and the
consummation by Executive of the transactions contemplated hereby will not
conflict with or result in a default under the terms of any material contract,
agreement, obligation or commitment applicable to Executive. The execution,
delivery and performance by the Executive of this Agreement and the completion
of the transaction contemplated hereby do not and will not result in a violation
of any law, regulation, order or ruling applicable to the Executive, and do not
and will not constitute a breach of or default under any agreement to which the
Executive is a party or by which she is bound.

 

(g)
The Executive understands that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination or expressed any opinion with respect to the merits of an
investment in the Executive Note.

 

(h)
The Executive confirms that neither the Company nor any of its directors,
employees, officers, consultants, agents or affiliates, has made any
representations (written or oral) to the Executive regarding the future value of
the Executive’s Note and acknowledges and confirms that the Executive Note is
non-transferable, not listed on any exchange and that no application has been or
will be made be made for any such listing. In making its investment decision
with respect to the Executive Note, the Executive has relied solely upon
publicly available information relating to the Company and not upon any verbal
or written representation made by or on behalf of the Company.

 
5

--------------------------------------------------------------------------------




(i)
The Executive is not and has not become aware of any advertisement in printed
public media or on radio, television or other form of communication (including
electronic display such as the Internet) with respect to the offering of the
Executive Note to her.

 

(j)
The Executive understands that the sale and delivery of the Executive Note is
conditional upon such sale being exempt from the registration and prospectus
requirements under applicable securities legislation or upon the issuance of
such orders, consents or approvals as may be required to permit such sale and
delivery without complying with such requirements. If required under applicable
securities legislation or regulatory policy, or by any securities commission,
stock exchange or other regulatory authority, the Executive will execute,
deliver, file and otherwise assist the Company in filing such reports,
undertakings and other documents with respect to the issue of the Executive
Note.

 

(k)
Except as disclosed in writing to the Company, the Executive does not act
jointly or in concert with any other person or company for the purposes of
acquiring the Executive Note.

 

(l)
The investment in the Executive Note may have tax consequences under applicable
taxation laws, that it is the sole responsibility of the Executive to determine
and assess such tax consequences as may apply to her particular circumstances,
and the Executive has not received and is not relying on the Company for any tax
advice whatsoever.

 

(m)
The Executive is responsible for obtaining such legal advice as she considers
appropriate in connection with the execution and delivery of this Agreement and
her acquisition of the Executive Note hereby. The Executive acknowledges that
she has been advised that no accountant or attorney engaged by the Company is
acting as her representative, accountant or attorney in connection with this
Agreement and/or the transactions contemplated hereby.

 

(n)
All information which the Executive has provided or is providing the Company, or
to its agents or representatives concerning the Executive’s suitability to
acquire the Executive Note is accurate and correct as of the date of the
signature on the last page of this Agreement. Such information includes, but is
not limited to the Executive’s personal financial affairs, business position and
the knowledge and experience of the Executive and the Executive’s advisors. The
Company shall maintain such information regarding the Executive in strict
confidence except as may be required to be disclosed to governmental agencies
pursuant to requirements of applicable corporate securities and tax laws, rules
and regulations regarding the issuance and delivery of the Executive Note to the
Executive.

 

(o)
The Executive has been provided with copies of all material information
requested by either the Executive, the Executive’s purchaser representative or
other representing the Executive, including any information requested to verify
any information furnished, and there has been direct communication between the
Executive and her representatives on the one hand and the Executive and the
Executive’s representatives and advisors on the other in connection with
information regarding the acquisition of the Executive Note under this
Agreement. There has been made available the opportunity to ask questions of and
receive answers from the Company and/or the directors, officers, employees or
representatives of the Company concerning the issuance and deliver of the
Executive Note under this Agreement and to obtain any additional information (to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense) desired or necessary to verify the accuracy of
the information provided.

 
6

--------------------------------------------------------------------------------




(p)
The Executive represents and warrants that the Executive is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D, as promulgated
under the ’33 Act and, particularly, is either: (i) a natural person whose
individual net worth, or joint net worth with her spouse, as of the date of this
Agreement, exceeds $1,000,000; or (ii) a natural person who had an individual
income in excess of $200,000 in each of the two most recent years or joint
income with her spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year

 

(q)
The Executive acknowledges that the Executive Note shall bear a legend
substantially as follows:

 
“THIS NON-NEGOTIABLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND MAY NOT, BY ITS TERMS, BE TRANSFERRED OR
SOLD.”
 

(r)
The Executive understands and acknowledges that the Company has the right not to
record a purported transfer of the Executive Note.

 

(s)
The Executive confirms that she has been advised to consult with her own legal
and financial advisors with respect to the suitability of the Executive Note
(and the non-transferability restrictions thereon) as an investment for the
Executive and confirms that no representation has been made to her by or on
behalf of the Company with respect thereto.

 


9.   Full and Independent Knowledge. The Parties represent that they have
discussed thoroughly all aspects of this Agreement with their respective
attorneys, fully understand all of the provisions of the Agreement, and are
voluntarily entering into this Agreement.


10.   No Representations. The Parties acknowledge that, except as expressly set
forth herein, no representations of any kind or character have been made to
induce the execution of this Agreement.
 
11.   Mutual Non-Admission of Liability. Each of the Parties hereby expressly
acknowledges that the execution of this Agreement and the mutual consideration
provided hereunder are not and shall not be construed in any way as an admission
of wrongdoing or liability on the part of any Party arising out of or
attributable to the Executive’s relationship with and employment at Company or
the termination of those relationships.


12.   Waiver. The failure of any Party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


13.   Miscellaneous.

7

--------------------------------------------------------------------------------




 
(e)
The language of all parts in this Agreement shall be construed as a whole,
according to its fair meaning, and not strictly for or against any Party, each
Party having had a hand in its drafting;




 
(f)
Should any provision in this Agreement be declared or determined to be illegal
or invalid, the validity of the remaining parts, terms, or provisions shall not
be affected thereby, and the illegal or invalid part, term, or provision shall
be deemed not to be part of this Agreement, and all remaining provisions shall
remain valid and enforceable.




 
(g)
Except as otherwise expressly provided in the Securities Exchange Agreement and
the Note Escrow Agreement, this Agreement sets forth the entire agreement
between the Parties pertaining to the subject matter of this Agreement and fully
supersedes any prior agreement or understanding pertaining to the subject matter
hereof;




 
(h)
The headings used herein are for reference only and shall not affect the
construction of this Agreement.



15.   Counterparts. This Agreement may be executed in one or more counterparts,
by facsimile or original signature, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.


17.   Notification. Notice to be given under this Agreement shall be deemed
given, when received, and if sent by reputable courier (DHL, FedEx or UPS), as
follows:


If to the Company, to:


TIA V, Inc.
1095 Budapest
Soroksari ut 94-96
Att:  Mr. Victor Rozsnyay
Fax No.: +36-


Copy to:


Sierchio Greco & Greco, LLP
720 Fifth Avenue
Suite 1301
New York, New York 10019
Att: Joseph Sierchio, Esq.
Fax No.: (212) 246-2225


If to the Executive, to:


Mrs. Mary Passalaqua
7325 Oswego Road , Suite D
Liverpool, New York, 13090
Fax No.: (315) 451-3964

8

--------------------------------------------------------------------------------



With a copy to:


Hodgson Russ, LLP
1540 Broadway, 24th Floor
New York, New York 10036
Att: Jeffrey A. Rinde, Esq.
Fax: (212) 751-0928




[The remainder of this page has been left blank intentionally. The signatures of
the parties appear on the next succeeding page.]




IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the day and year first-above written.



 
TIA V, INC.
       
By
/s/ Victor Rozsnyay 
 
Name:
Victor Rozsnyay
 
Title:
President



THE EXECUTIVE:


/s/ Mary Passalaqua
Mrs. Mary Passalaqua
 
 
9

--------------------------------------------------------------------------------